Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210127116 A1).
Re claim 1, Chen discloses a method of video processing, comprising: 
deriving, for a current block of a video, a set of control point (CP) motion vectors (MV) (Chen: paragraph [0006], parsing a bitstream to obtain an index value of a candidate motion vector list; constructing the candidate motion vector list, where the candidate motion vector list includes candidate motion vectors of K control points of the current block); 
determining a motion prediction model for the current block based on the set of CPMVs (Chen: paragraph [0006],  the candidate motion vectors of the K control points are obtained based on a 2×N-parameter affine transform model used for a neighboring block of the current block, the 2×N-parameter affine transform model is obtained based on motion vectors of N control points of the neighboring block, N is an integer greater than or equal to 2 and less than or equal to 4, K is an integer greater than or equal to 2 and less than or equal to 4, and N is not equal to K); and 
performing a conversion between the current block and a bitstream of the video using the motion prediction model (Chen: Figs. 2A and 2B, encoder and decoder for transforming data between video data and bitstream), 

Re claim 2, Chen discloses that the set of CPMVs comprises four CPMVs which are respectively associated with top-left, top-right, bottom-left and bottom-right corners of the current block (Chen: Fig. 8, CP1, CP2, CP3, and CP4 correspond to the four corners of the block).
Re claim 3, Chen discloses that the CPMV associated with the bottom-right corner of the current block is derived from one or more temporal neighboring blocks of the current block (Chen: Fig. 8; paragraph [0215], T is a temporally neighboring location of the current block and is used to predict CP4).
Re claim 4, Chen discloses that each of the CPMVs respectively associated with the top-left, top-right, and bottom-left corners of the current block is derived from one or more spatial neighboring blocks of the current block (Chen: Fig. 8; paragraph [0215], A0, A1, A2, B0, B1, B2, and B3 are spatially neighboring locations of the current block and are used to predict CP1, CP2, or CP3).
Re claim 5, Chen discloses that in an advanced motion vector prediction (AMVP) mode, four motion vector differences (MVD) which are associated with the four CPMVs respectively are signaled (Chen: paragraph [0124], When the inter prediction data includes indication information of the affine transform model-based AMVP mode, the inter prediction data may further include an index value (or referred to as an index number) of a candidate motion vector list corresponding to the AMVP mode, and a motion vector difference (MVD) of a control point of the current block).
Re claim 6, Chen discloses that a prediction can be applied between the four MVDs (Chen: paragraph [0385]).
Re claim 7, Chen discloses that the CPMV associated with the bottom-right corner of the current block is stored even if it is different from the motion information used in a motion compensation for the bottom-right corner (Chen: paragraph [0036], in an application scenario, when the decoder side determines, by identifying the flag of the affine decoding block, that a quantity of model parameters of the affine transform model actually used for the affine decoding block is different from (or the same as) that of the affine transform model used for the current block, the decoder side is triggered to derive the candidate motion vector of the control point of the current block by using the affine transform model actually used for the affine decoding block).
Re claim 8, Chen discloses that the conversion includes encoding the current block into the bitstream (Chen: Fig. 2A, encoding).
Re claim 9, Chen discloses that the conversion includes decoding the current block from the bitstream (Chen: Fig. 2B, decoding).
Claim 10 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 10.  Accordingly, claim 10 has been analyzed and rejected with respect to claim 1 above.
Claim 11 has been analyzed and rejected with respect to claim 2 above.
Claim 12 has been analyzed and rejected with respect to claim 3 above.
Claim 13 has been analyzed and rejected with respect to claim 4 above.
Claim 14 has been analyzed and rejected with respect to claim 5 above.
Claim 15 has been analyzed and rejected with respect to claim 6 above.
Claim 16 has been analyzed and rejected with respect to claim 7 above.
Claim 17 has been analyzed and rejected with respect to claim 8 above.
Claim 18 has been analyzed and rejected with respect to claim 9 above.
Claim 19 recites the corresponding non-transitory computer-readable recording medium storing a bitstream of a video which is generated by the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 1 above.
Claim 20 has been analyzed and rejected with respect to claim 2 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482